 


110 HR 702 IH: Secure Border Crossing Card Entry Act of 2007
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 702 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Mr. Cuellar introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To authorize any alien who has been issued a valid machine-readable biometric border crossing identification card to be temporarily admitted into the United States upon successfully completing a background check. 
 
 
1.Short titleThis Act may be cited as the Secure Border Crossing Card Entry Act of 2007. 
2.Periods of admissionSection 214(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(a)(2)) is amended by adding at the end the following: 
 
(C) 
(i)Except as provided under clauses (ii) and (iii), the initial period of admission to the United States of an alien who possesses a valid machine-readable biometric border crossing identification card issued by a consular officer, has successfully completed required background checks, and is admitted to the United States as a nonimmigrant under section 101(a)(15)(B) at a port of entry where such card is processed through a machine reader, shall be not less than the initial period of admission granted to any other alien admitted to the United States under section 101(a)(15)(B). 
(ii)The Secretary of Homeland Security may prescribe, by regulation, the length of the initial period of admission described in clause (i), which period shall be— 
(I)a minimum of 6 months; or 
(II)the length of time provided for under clause (iii). 
(iii)The Secretary may, on a case-by-case basis, provide for a period of admission that is shorter or longer than the initial period described in clause (ii)(I) if the Secretary finds good cause for such action. 
(iv)An alien who possesses a valid machine-readable biometric border crossing identification card may not be admitted to the United States for the period of admission specified under clause (i) or granted extensions of such period of admission if— 
(I)the alien previously violated the terms and conditions of the alien’s nonimmigrant status; 
(II)the alien is inadmissible as a nonimmigrant; or 
(III)the alien’s border crossing card has not been processed through a machine reader at the United States port of entry or land border at which the person seeks admission to the United States.. 
3.Rulemaking 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to carry out the amendment made by section 2. 
(b)Waiver of APAIn promulgating regulations under subsection (a), the Secretary of Homeland Security may waive any provision of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act) or any other law relating to rulemaking if the Secretary determines that compliance with such provision would impede the timely implementation of this Act. 
 
